Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 22, 2018

The Court of Appeals hereby passes the following order:

A19D0109. PAMELA MCKETHAN v. GSLS, GA, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Defendant Pamela McKethan appealed to the superior court. The
superior court granted the plaintiff’s motion for summary judgment and issued a writ
of possession on December 11, 2017. The next day, McKethan filed a notice of
appeal.   Then, on September 24, 2018, McKethan filed this application for
discretionary review. Along with her application, McKethan filed a motion asking
this Court to extend the time to file the application. For the reasons that follow, we
deny McKethan’s request for an extension of time as untimely and dismiss her
request for discretionary review for lack of jurisdiction.
      Under OCGA § 5-6-39 (a) (5), this Court may grant an extension of time for
filing an application for discretionary review. See Gable v. State, 290 Ga. 81, 84-85
(2) (a) (720 SE2d 170) (2011); accord Court of Appeals Rule 16 (c). The request for
an extension, however, “must be made before expiration of the period for filing as
originally prescribed or as extended by a permissible previous order.” OCGA
§ 5-6-39 (d); see also Court of Appeals Rule 31 (i); Gable, 290 Ga. at 84-85 (2) (a).
Appeals from judgments in dispossessory actions must be filed within seven days of
the date the judgment was entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc.
v. Allen Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). The
deadlines for filing applications for discretionary review are jurisdictional, and this
Court cannot accept an application not made in compliance with the applicable
deadline. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
      Both McKethan’s request for an extension of time to file an application for
discretionary review and her application for discretionary review of the superior
court’s December 11, 2017 order are untimely because they were filed 287 days after
the order was entered. See OCGA §§ 5-6-39 (d); 44-7-56; Gable, 290 Ga. at 84-85
(2) (a); Radio Sandy Springs, Inc., 311 Ga. App. at 335-336. Accordingly, the motion
for an extension of time in which to file an application for discretionary review is
hereby DENIED, and the application for discretionary review is hereby DISMISSED
for lack of jurisdiction. See Boyle, 190 Ga. App. at 734.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/22/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.